                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                BATESVILLE DIVISION

MANDY MANUEL                                                                          PLAINTIFF

VS.                                    1:17-CV-00127-BRW-PSH

NANCY A. BERRYHILL, Deputy Commissioner for Operations,
performing the duties and functions not reserved to the Commissioner of
Social Security                                                                     DEFENDANT

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia Harris and the filed objections. I note that the conversation between the

ALJ and Vocational Expert:

       Q. Mr. Turner, are there any conflicts, difference, or discrepancies between your
          answers and the Dictionary of Occupational Titles?
       A. Your Honor, there’s not. Of course, the DOT doesn’t address like three days a
          month or off task. It’s my understanding and experience after 24 years as a
          vocational counselor [INAUDIBLE] not allowable.
       Q. And does the DOT specifically address the directional reaching such as the
          overhead limitation I posed in the hypothetical?
       A. No, sir. It will not address that either.
       Q. All right, and is that based on your own observations and experience?
       A. Yes, sir. That is exactly right. (Tr. at 54)

       After carefully considering these documents and making a de novo review of the record

in this case, the Court concludes that the Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects. Judgment will be

entered accordingly.

       Accordingly, the Commissioner’s decision is AFFIRMED, and Plaintiff Mandy Manuel’s

Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED, this 14th day of December, 2018.

                                              /s/ Billy Roy Wilson _______________
                                              UNITED STATES DISTRICT JUDGE
